DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 10/21/2021 was entered.
Amended claims 20, 29-34 and new claims 35-37 are pending in the present application, and they are examined on the merits herein.

Priority
The present application is a 371 of PCT/US15/48926, filed on 09/08/2015, which claims benefit of the provisional application 62/047,341, filed on 09/08/2014.
	Upon review of the provisional application 62/047,341 and in comparison with the instant specification it is determined that currently amended claims are entitled at most to the priority benefit of the filing date of 09/08/2015.  This is because the provisional application 62/047,341 has no written support for an immunodeficient genetically modified non-human mammal as claimed in currently amended independent claims 20 and 33-34.

Response to Amendment
 	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Enablement was withdrawn in light of currently amended independent claim 20, particularly with the limitation “wherein the immunodeficient genetically modified non-human mammal does not express a recombination activating gene 2 (Rag-2-/-) and does not express an IL2 receptor gamma chain (IL2rg-/-)”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 20, 29-30, 32, 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (US 2011/0200982) in view of Chen et al (US 2012/0157667), Strowig et al (PNAS 108:13218-13223; 2011; IDS), Yamauchi et al (Blood 121:1315-1325, 2013), Hu et al (Blood 118:5938-5946, 2011; IDS), Greaves et al (J. Lipid Res. 50:S282-S286, 2009; IDS), Greenberg et al (JEM 203:2613-2625, 2006), and Krieger et al (US 7,514,592).  This is a slightly modified rejection necessitated by Applicant’s amendment, particularly currently amended independent claim 34. 
Stevens et al already disclosed at least a mouse with a humanization of the mIL-3 gene and the mGM-CSF gene (replacements of mIL-3 gene and mGM-CSF gene with hIL-3 and hGM-CSF genes, respectively), a knockout of a mRAG gene (e.g., RAG1 gene or RAG2 gene or both RAG1 and RAG2 genes), and a knockout of a mIL2rg subunit gene; and optionally a humanization of the TPO gene (see at least the Abstract; Summary; and claims 1-17).  Stevens et al also disclosed that the genetically modified and irradiated mouse is engrafted with human hematopoietic cells (e.g., human fetal liver cells, human umbilical cord blood cells, human CD34+ cells) or human hematopoietic stem cells (HPSCs) to form a genetically modified and engrafted mouse that gives rise to a human cell such as a myeloid precursor cell, a myeloid cell, a dendritic the genetically modified, irradiated and engrafted mouse is also infected with a human pathogen that does not infect a wild-type mouse, with the exemplary M. tuberculosis and S. typhi as human pathogens (paragraphs 8, 28).  Stevens et al further taught numerous advantages offered by the human cytokine knock-in (KI) strategy for the preparation of above humanized mouse, including:  (a) long-term cytokine expression which circumvents the need for repeated injections of expensive cytokines; (b) faithful expression in organs where IL-3 and GM-CSF are normally expressed; (c) physiological amounts of IL-3 and GM-CSF  are expressed in KI mice in contrast to delivery by hydrodynamic injection or ubiquitous overexpression in hIL-3/GM-CSF/SCF tg mice; and (d) homozygous hIL-3/GM-CSF KI mice allow simultaneous impairment of the mouse myeloid compartment since mouse IL-3 and GM-CSF are not expressed in homozygous mice, which leads to competitive advantage for human myeloid cells (paragraph 67).
Stevens et al do not teach specifically that the genetically modified, irradiated and engrafted mouse expressing hIL-3, hGM-CSF, hTPO is further expressing hEPO, hM-CSF, hSIRPα with a modified genome comprising a nucleic acid encoding human EPO at a mouse EPO gene locus, a nucleic acid encoding human M-CSF at a mouse M-CSF gene locus, and a nucleic acid encoding human SIRPα at a mouse SIRPα gene locus; and further genetically modified by knocking out an endogenous scavenger receptor B1 gene such that the mouse does not express scavenger receptor B1 that results in reduced clearance of human red blood cells; and the further genetically modified 
Before the effective filing date of the present application (09/08/2015), Chen et al already taught methods of reconstituting functional human blood cell lineages (e.g., NK cells, dendritic cells, monocytes/macrophages, T and B cells, and erythrocytes) in an immunodeficient non-human mammal (e.g., NOD/Shi-scidIL2rgnull, NOD.RagnullIL2rgnull, and BalB/c-RagnullIl2rgnull mice), thereby producing a humanized non-human mammal, by introducing human hematopoietic stem cells and one or more nucleic acid encoding one or more cytokines into an immunodeficient non-human mammal (see at least the Abstract; Summary of the Invention; particularly paragraphs [0049]-[0051]).  Chen et al stated clearly “[t]he invention is directed to a method of reconstituting  functional human erythrocytes in a non-human mammal comprising introducing human HSCs and nucleic acid encoding one or more human cytokines, wherein the human cytokines promote differentiation of the human HSCs into functional human erythrocytes when expressed in the non-human mammal” (paragraph [0011]); “[e]xpression of human GM-CSF and IL-4, macrophage colony stimulating factor (M-CSF), or erythropoietin and IL-3 resulted in significantly enhanced reconstitution of dendritic cells, monocytes/macrophages, or erythrocytes, respectively (see Chen, Q., et al., Proc. Natl. Acad. Sci., USA, 106:21783-21788 (2009) which is incorporated herein by reference)” (paragraph [0005]); and “In vivo, hydrodynamic delivery of DNA vectors expressing GM-CSF, IL-4 and FL into humice resulted in markedly increased frequency of cD11c+CD209+ DCs in the blood, spleen, BM, lung, and liver…..Expression of EPO and IL-3 resulted in the appearance of CD235ab+ human erythrocytes in the blood (FIG. 5C), reaching 3 to 5% of all red blood cells.  Thus, cytokine gene expression by hydrodynamic injection of DNA plasmids is a general and efficient method to improve reconstitution of specific human-blood cell lineages in humice” (paragraph [0116]).
Additionally, Strowig et al already taught that transgenic expression of human signal regulatory protein alpha (SIRPα) in Rag2-/-γc-/- mice improves engraftment of human hematopoietic cells in humanized mice (see at least the abstract).  Strowig et al further taught that the combinations of hSIRPa with additional human knockins may prolong engraftment of human hematopoietic stem and progenitor cells in humanized mice (page 13222, left column, last sentence of first paragraph); and also stated “[o]verexpression of cytokines might also have detrimental side effects due to the unphysiological expression such as in mice transgenic for SCF, GM-CSF, and IL-3 (41).  An alternative approach to provide human growth factors in vivo is to genetically engineer mice and replace the mouse genes with their human counterparts resulting in their expression in the appropriate niche at physiological levels” (page 13222, sentence bridging left and right columns).
Yamauchi et al also established a C57BL/6.Rag2nullIL2rgnull (C57BL/6-RG) mouse line harboring the NOD-type SIRPα gene (BRGS), and demonstrated that replacement of the C57BL/6-type SIRPα gene with the NOD-type SIRPα gene is sufficient for the C57BL/6-RG strain to be endowed with efficient human cell engraftment that is equal or even better than that of the NOD-RD strain (see at least Abstract; Results sections on pages 1318-1320).  Yamauchi et al also taught that the NOD-specific polymorphic SIRPα recognizes human CD47 and the resultant signaling may cause NOD macrophages not C67BL/6-SIRPA never binds to human CD47, but Balb/c-SIRPA and NOD-SIRPA showed modest and very high binding affinity, respectively, correctly reflecting their strain-specific graft efficiencies” (page 1323, left column).
Moreover, Hu et al also analyzed human RBC reconstitution in NOD/SCID or NOD/SCID/γc-/- mice that were transplanted with human CD34+ fetal liver cells and fetal thymic tissue, and they found that human RBCs only became detectable in blood after macrophage depletion via intravenous injection of clodronate liposomes but disappeared after withdrawal of the treatment (see at least the Abstract; and section titled “Macrophages mediate rapid rejection of human RBCs in NOD/SCID mice” on page 5940).  Hu et al also taught that treatment with human erythropoietin and IL-3 (intravenous injection of the human cytokines) significantly increased human RBCs reconstitution (about 27% CD235a+ RBCs in blood at 4 weeks after treatment) in macrophage-depleted (via intravenous injection of clodronate liposomes), but not control, humanized mice (section titled “Cytokine treatment promotes the reconstitution of human RBCs in macrophage-depleted humanized mice” on page 5942 and Figure 5).  Hu et al concluded that human RBCs are highly susceptible to rejection by macrophages in immunodeficient mice; and stated “It is probable that the vigorous rejection of human RBCs by macrophages is accounted for predominantly by the xenoantigens on human RBCs that can activate macrophages” (page 5944, right col., last sentence of second paragraph).
Before the effective filing date of the present application, Greaves et al also reviewed macrophage scavenger receptors (e.g., SR-A I/II, CD36, SR-BI) and their ligands; and they stated “In this brief overview of the extensive literature in this area we emphasize the continuing duality of scavenger receptors as sensors of both nonself (pathogens) and modified self (modified forms of LDL and apoptotic cells)” and “We have listed the best-characterized scavenger receptors in Table 1 and indicated which of these dozen or so receptors have been shown to bind modified LDL and other modified self proteins to emphasize the dual role of these receptors as pattern recognition receptors for both modified self and pathogenic nonself signatures” (see at least Abstract; page S283, right col, second paragraph; and Table 1).  Greaves et al also stated “In a thoughtful and thought-provoking review, Witztum et al. (20) reason that oxidation generated neo-epitopes are found following all forms of inflammatory response and whenever cells undergo programmed cell death.  Hence the authors argue that the innate immune system has evolved multiple mechanisms to recognize and clear such oxidized self-antigens that might generate autoimmune responses if left to accumulate at sites of inflammation” (page S284, left col., first paragraph); and “The final explanation for the multiplicity of scavenger receptors is the possibility of functional redundancy; perhaps clearance of modified forms of LDL, modified self proteins, and apoptotic cells is too important a process to leave to only one receptor…Macrophages from double knockout mice showed significantly reduced binding and degradation of AcLDL and LDL oxideized by a variety of different protocols compared with macrophages prepared from single scavenger receptor knockout animals while macrophage responses to lipopolysaccharide were unaltered” (page S284, left col, second paragraph).
Moreover, Greenberg et al demonstrated that the class B scavenger receptor CD36 plays an essential role in macrophage clearance of apoptotic cells in vivo, and macrophage recognition of apoptotic cells via CD36 is shown to occur via interactions with membrane associated oxidized phosphatidylserine (oxPS), and to a lesser extent, oxidized phosphatidylcholine, but not nonoxidized PS molecular species (see Abstract).  Greenberg et al also stated “The multiligand receptor CD36 is one of several receptors implicated in mediating phagocyte recognition of apoptotic cells during engulfment.  Other receptors potentially involved in apoptotic cell clearance include SRB1, SRA, LOX-1, CD68, CD14, and the recently cloned protein with reported binding activity for PS-containing membranes, the PS receptor (PSR)” (page 2621, right col, first 2 sentences of second paragraph).
Furthermore, before the effective filing date of the present application Krieger et al already prepared successfully SR-BI (scavenger receptor class BI) knockout mouse (SR-BI-/-), and a triple knockout SR-BI/ApoE/RAG2 mouse for investigating the role of B- and T-lymphocytes in the pathophysiology of an animal model of coronary heart disease (see at least Abstract; Brief Summary of the Invention; col. 2, lines 19-24; col. 10, lines 32-34; example 5).
It would have been obvious for an ordinary skilled artisan to modify the teachings of Stevens et al by also preparing at least an immunodeficient, genetically modified, further express hEPO, hM-CSF, hSIRPα with a modified genome comprising a nucleic acid encoding human EPO at a mouse EPO gene locus, a nucleic acid encoding human M-CSF at a mouse M-CSF gene locus, and a nucleic acid encoding human SIRPα at a mouse SIRPα gene locus via insertion and/or knockin; and further genetically modified such that the mouse does not express scavenger receptor B1 by knocking out an endogenous scavenger receptor B1 gene; and the further genetically modified mouse is treated with clodronate to reconstitute functional human erythrocytes in the genetically modified mouse, in light of the teachings of Chen et al, Strowig et al, Yamauchi et al, Hu et al, Greaves et al, Greenberg et al and Krieger et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Chen et al already taught at least a method of reconstituting functional human blood cell lineages (e.g., dendritic cells, monocytes/macrophages and erythrocytes) in a humanized, immunodeficient non-human mammal engrafted with human hematopoietic stem cells and one or more nucleic acid encoding one or more human cytokines such as hM-CSF, erythopoietin and hIL-3, particularly expression of human GM-CSF and IL-4, macrophage colony stimulating factor (M-CSF), or erythropoietin and IL-3 resulted in significantly enhanced reconstitution of dendritic cells, monocytes/macrophages, or erythrocytes, respectively.  Strowig et al also taught that transgenic expression of human signal regulatory protein alpha (SIRPα) in Rag2-/-γc-/- mice improves engraftment of human hematopoietic cells in humanized mice, and the combinations of hSIRPα with additional human knockins may prolong engraftment of human hematopoietic stem and progenitor cells in humanized mice; while Yamauchi et al also demonstrated successfully that replacement of the C57BL/6-type SIRPα gene with the NOD-type SIRPα gene is sufficient for the C57BL/6-RG strain to be endowed with efficient human cell engraftment, with the NOD-specific polymorphic SIRPα recognizes human CD47 and the resultant signaling may cause macrophages not to engulf human grafts.  Thus, the additional knock-in of human M-CSF gene, human erythropoietin gene and human SIRPα gene in the genome of a humanized mouse of Stevens et al would result in enhanced reconstitution of human monocytes/macrophages and erythrocytes, and improved engraftment of human hematopoietic cells due to the avoidance of engulfment by mouse macrophages via the recognition of human SIRPα-humanCD47 interaction.  Additionally, Hu et al also analyzed human RBC reconstitution in NOD/SCID or NOD/SCID/γc-/- mice that were transplanted with human CD34+ fetal liver cells and fetal thymic tissue, and found that human RBCs only became detectable in blood after macrophage depletion via intravenous injection of clodronate liposomes, and therefore clodronate treatment is also beneficial for enhanced human RBC/erythrocytes reconstitution in immunodeficient mice.  Moreover, Hu et al concluded that human RBCs are highly susceptible to rejection by macrophages in immunodeficient mice, along with the teachings of Greaves et al and Greenberg et al disclosing the well-characterized macrophage scavenger receptors such as the class B scavenger receptors CD36 and SR-BI can serve as sensors of both non-self (pathogens) and modified self (modified forms of LDL and apoptotic cells), and mediate macrophage-dependent phagocytosis.  Thus, the further knocking out of at least an endogenous scavenger receptor B1 gene in the genetically SR-BI (scavenger receptor class BI) knockout mouse (SR-BI-/-) and a viable triple knockout SR-BI/ApoE/RAG2 mouse, indicating at least that knocking out of the SR-BI gene is not lethal.  Please also noting that the primary Stevens reference already taught numerous advantages offered by the human cytokine knock-in (KI) strategy in the preparation of a humanized mouse, such as long-term cytokine expression circumventing the need for repeated injections of expensive cytokines, faithful cytokine expression in organs, and physiological amounts of cytokines expressed in KI mice.  An ordinary skilled in the art would also take advantages of the knock-in strategy to knock-in or insert the human SIRPα gene at a mouse SIRPα gene locus to further improve engraftment of human hematopoietic cells in humanized mice, particularly Yamauchi et al has successfully replaced the C57BL/6-type SIRPα gene with the NOD-type SIRPα gene to establish the C57BL/6-RG strain with efficient human cell engraftment.  The murine macrophages expressing human SIRPα in the genetically modified mouse would recognize human CD47 on human grafts/cells and not to engulf them, and thereby reduced clearance of human hematopoietic cells and/or human erythrocytes.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Stevens et al, Chen et al, Strowig et al, Yamauchi et al, Hu et al, Greaves et al, Greenberg et al and Krieger et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 

Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment filed on 10/21/2021 (pages 10-18) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.  The examiner noted that Applicant’s arguments are essentially the same as those presented previously. 
Applicant argued basically that none of the cited references each alone or in combination teaches or suggests an immunodeficient genetically modified non-human, which comprises and expresses all of the recited nucleic acids (a nucleic acid encoding human EPO, a nucleic acid encoding human M-CSF, a nucleic acid encoding human IL-3, a nucleic acid encoding human GM-CSF, a nucleic acid encoding human SIRPα and a nucleic acid encoding human TPO), wherein the mammal does not express scavenger receptor B1, Rag-2-/- and  IL2gamma chain-/-, and comprising human hematopoietic cells or human erythrocytes as now claimed, would be viable, let alone displaying reduced clearance of human red blood cells.  Applicant also argued that the 103 rejection of record could only have been made with hindsight bias, and that a skilled artisan would have had no reasonable expectation of success at arriving at the presently claimed invention.  Applicant further argued that the present invention is based, in part, upon the “unexpected” discovery that inhibition of scavenger B1 reduces clearance of human red blood cells in a non-human mammal; none of Stevens, Chen and Hu teaches or suggests a genetically modified non-human mammal that does not express scavenger receptor B1 to improve their humanized models by reducing clearance of the engrafted human red blood cells as well as none of Greaves, Greenberg and Krieger teaches or suggests eliminating scavenger receptor B1 specifically, in a non-human animal would prevent clearance of human red blood cells in the non-human animal, particularly Greaves disclosed that scavenger receptor B1 is only associated with a recognition of Hepatitis C (Table 1).  Applicant also argued that Greaves and Greenberg disclosed that scavenger receptor B1 has a functional role in the recognition of Hepatitis C or apoptotic cells, respectively, does not provide the skilled artisan with any motivation to modify the non-human animals of Stevens, Chen or Hu to not express scavenger receptor B1.  Applicant argued that none of the cited references alone or in combination teaches or suggests eliminating the scavenger receptor B1 in combination with the elimination of a recombination activating gene 2 and IL2 receptor gamma chain in a non-human mammal would produce a viable immunodeficient non-human mammal, let alone an immunodeficient non-human mammal exhibiting reduced clearance of human red blood cells; and in fact based on the teachings of Greaves and Greenberg that scavenger receptor B1 has potentially an important or essential role in the immune system would teach a skilled artisan away from modifying the animal to not express such a vital protein.  Applicant further the art of creating and using genetically modified animals is a highly unpredictable art with knocking out or adding genes into the genome of an animal can and often does have unintended consequences that includes non-viability, particularly the immunodeficient genetically modified mammal of currently amended claims comprises at least 8 specific genetic modifications with six specific genetic modifications at the corresponding six non-human mammal gene loci.
First, with respect to currently amended claims please refer to the above modified 103 rejection for details.  The primary Stevens reference already teaches explicitly a mouse with a humanization of the mIL-3 gene and the mGM-CSF gene (replacements of mIL-3 gene and mGM-CSF gene with hIL-3 and hGM-CSF genes, respectively), a knockout of a mRAG gene (e.g., RAG1 gene or RAG2 gene or both RAG1 and RAG2 genes), and a knockout of a mIL2rg subunit gene; and optionally a humanization of the TPO gene (see at least the Abstract; Summary; and claims 1-17).  The primary Stevens reference also taught numerous advantages offered by the human cytokine knock-in (KI) strategy in the preparation of a humanized mouse, such as long-term cytokine expression circumventing the need for repeated injections of expensive cytokines, faithful cytokine expression in organs, and physiological amounts of cytokines expressed in KI mice.  The Chen reference also taught methods of reconstituting functional human blood cell lineages (e.g., NK cells, dendritic cells, monocytes/macrophages, T and B cells, and erythrocytes) in an immunodeficient non-human mammal (e.g., mouse), thereby producing a humanized non-human mammal, by introducing human hematopoietic stem cells  and one or more nucleic acid encoding one or more cytokines into an immunodeficient non-human mammal [e]xpression of human GM-CSF and IL-4, macrophage colony stimulating factor (M-CSF), or erythropoietin and IL-3 resulted in significantly enhanced reconstitution of dendritic cells, monocytes/macrophages, or erythrocytes, respectively (see Chen, Q., et al., Proc. Natl. Acad. Sci., USA, 106:21783-21788 (2009) which is incorporated herein by reference)” (paragraph [0005]); and “In vivo, hydrodynamic delivery of DNA vectors expressing GM-CSF, IL-4 and FL into humice resulted in markedly increased frequency of cD11c+CD209+ DCs in the blood, spleen, BM, lung, and liver…..Expression of EPO and IL-3 resulted in the appearance of CD235ab+ human erythrocytes in the blood (FIG. 5C), reaching 3 to 5% of all red blood cells.  Thus, cytokine gene expression by hydrodynamic injection of DNA plasmids is a general and efficient method to improve reconstitution of specific human-blood cell lineages in humice” (paragraph [0116]).  Moreover, the Hu reference also taught that treatment with human erythropoietin and IL-3 (intravenous injection of the human cytokines) significantly increased human RBCs reconstitution (about 27% CD235a+ RBCs in blood at 4 weeks after treatment) in macrophage-depleted (via intravenous injection of clodronate liposomes), but not control, humanized mice (section titled “Cytokine treatment promotes the reconstitution of human RBCs in macrophage-depleted humanized mice” on page 5942 and Figure 5).  Additionally, the Strowig reference already taught that transgenic expression of human signal regulatory protein alpha (SIRPα) in Rag2-/-γc-/- mice improves engraftment of human hematopoietic cells in humanized mice (see at least the abstract).  Strowig et al also taught that the combinations of hSIRPa with additional human knockins may prolong engraftment of human hematopoietic stem and progenitor cells in humanized mice.  Moreover, the Yamauchi reference also demonstrated successfully that replacement of the C57BL/6-type SIRPα gene with the NOD-type SIRPα gene is sufficient for the C57BL/6-RG strain to be endowed with efficient human cell engraftment, with the NOD-specific polymorphic SIRPα recognizes human CD47 and the resultant signaling may cause macrophages not to engulf human grafts.  Accordingly, the genetically modified mouse resulting from the combined teachings of Stevens et al, Chen et al, Strowig et al, Yamauchi et al, Hu et al, Greaves et al, Greenberg et al and Krieger et al as set forth in the above 103 rejection meets all the limitation of currently amended claims.
Second, since the above rejection was made under 35 U.S.C. 103 none of the cited references and/or any sub-combination of the cited references has to teach every limitation of the instant claims.  For example, none of Stevens, Chen and Hu or their combination has to teach or suggest a genetically modified non-human mammal that does not express scavenger receptor B1; nor does any of Greaves, Greenberg and Krieger or their combination has to teach or suggest eliminating any scavenger receptor in any non-human animal to prevent clearance of human red blood cells.  It appears that Applicant did not take into account of the overall teachings of all cited references.  
Third, Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce 

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As set forth in the above 103 rejection, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Stevens et al by also preparing at least an immunodeficient, genetically modified, irradiated and engrafted mouse already expressing hIL-3, hGM-CSF, hTPO to further express hEPO, hM-CSF, hSIRPα with a modified genome comprising a nucleic acid encoding human EPO at a mouse EPO gene locus, a nucleic acid encoding human M-CSF at a mouse M-CSF gene locus, and a nucleic acid encoding human SIRPα at a mouse SIRPα gene locus via insertion and/or knockin; and further genetically modified such that the mouse does not express scavenger receptor B1 by knocking out an endogenous scavenger receptor B1 gene; and the further genetically modified mouse is treated with clodronate to reconstitute functional human erythrocytes in the genetically modified mouse, because: (1) Chen et al already taught at least a method of reconstituting functional human blood cell lineages (e.g., dendritic cells, monocytes/macrophages and erythrocytes) in a humanized, immunodeficient non-human mammal engrafted with human hematopoietic stem cells and one or more nucleic acid encoding one or more human cytokines such as hM-CSF, erythopoitin and hIL-3, particularly expression of human GM-CSF and IL-4, macrophage colony stimulating factor (M-CSF), or erythropoietin and IL-3 resulted in significantly enhanced reconstitution of dendritic cells, monocytes/macrophages, or erythrocytes, respectively; (2) Strowig et al also taught that transgenic expression of human signal regulatory protein alpha (SIRPα) in Rag2-/-γc-/- mice improves engraftment of human hematopoietic cells in humanized mice, and the combinations of hSIRPα with additional human knockins may prolong engraftment of human hematopoietic stem and progenitor cells in humanized mice; while Yamauchi et al also demonstrated successfully that replacement of the C57BL/6-type SIRPα gene with the NOD-type SIRPα gene is sufficient for the C57BL/6-RG strain to be endowed with efficient human cell engraftment, with the NOD-specific polymorphic SIRPα recognizes human CD47 and the resultant signaling may cause macrophages not to engulf human grafts.  Thus, the additional knock-in of human M-CSF gene, human erythropoietin gene and human SIRPα gene in the genome of a humanized mouse of Stevens et al would result in enhanced reconstitution of human monocytes/macrophages and erythrocytes, and improved engraftment of human hematopoietic cells due to the avoidance of engulfment by mouse macrophages via the recognition of human SIRPα-humanCD47 interaction; (3) Hu et al also analyzed human RBC reconstitution in NOD/SCID or NOD/SCID/γc-/- mice that were transplanted with human CD34+ fetal liver cells and fetal thymic tissue, and human RBCs only became detectable in blood after macrophage depletion via intravenous injection of clodronate liposomes, and therefore clodronate treatment is also beneficial for enhanced human RBC/erythrocytes reconstitution in immunodeficient mice; (4) Hu et al concluded that human RBCs are highly susceptible to rejection by macrophages in immunodeficient mice, along with the teachings of Greaves et al and Greenberg et al disclosing the well-characterized macrophage scavenger receptors such as the class B scavenger receptors CD36 and SR-BI can serve as sensors of both non-self (pathogens) and modified self (modified forms of LDL and apoptotic cells), and mediate macrophage-dependent phagocytosis.  Thus, the further knocking out of at least an endogenous scavenger receptor B1 gene in the genetically modified mouse would result in further reduced macrophage-mediated clearance/destruction of circulating human erythroid cells and/or human hematopoietic cells; (5) Krieger et al already prepared successfully at least a viable SR-BI (scavenger receptor class BI) knockout mouse (SR-BI-/-) and a viable triple knockout SR-BI/ApoE/RAG2 mouse, indicating at least that knocking out of the SR-BI gene is not lethal; and (6) Since the primary Stevens reference already taught numerous advantages offered by the human cytokine knock-in (KI) strategy in the preparation of a humanized mouse, such as long-term cytokine expression circumventing the need for repeated injections of expensive cytokines, faithful cytokine expression in organs, and physiological amounts of cytokines expressed in KI mice, an ordinary skilled in the art would also take advantages of the knock-in strategy to knock-in or insert the human SIRPα gene at a mouse SIRPα gene locus to further improve engraftment of human hematopoietic cells in humanized mice, particularly the C57BL/6-type SIRPα gene with the NOD-type SIRPα gene to establish the C57BL/6-RG strain with efficient human cell engraftment.  The murine macrophages expressing human SIRPα in the genetically modified mouse would recognize human CD47 on human grafts/cells and not to engulf them, and thereby reduced clearance of human hematopoietic cells and/or human erythrocytes.
Fourth, there is no teaching-away whatsoever by the Greaves and Greenberg references.  As already noted in the preceding paragraph, both Greaves et al and Greenberg et al disclosed that best-characterized macrophage scavenger receptors such as the class B scavenger receptors CD36 and SR-BI can serve as sensors of both nonself (pathogens) and modified self (modified forms of LDL and apoptotic cells), and mediating macrophage-dependent phagocytosis; and Hu et al already  analyzed human RBC reconstitution in NOD/SCID or NOD/SCID/γc-/- mice that were transplanted with human CD34+ fetal liver cells and fetal thymic tissue, and concluded that human RBCs are highly susceptible to rejection by macrophages in immunodeficient mice.  Moreover, the Krieger reference already prepared successfully a viable SR-BI (scavenger receptor class BI) knockout mouse (SR-BI-/-), as well as a viable triple knockout SR-BI/ApoE/RAG2 mouse for investigating the role of B- and T-lymphocytes in the pathophysiology of an animal model of coronary heart disease, indicating knocking out the SR-B1 is not lethal.  Furthermore, before the effective filing date of the present application SR-BI was already recognized to be a CD36-related Class B scavenger receptor as evidenced by the teachings of Acton et al (J. Biol. Chem. 269:21003-21009; 1994); and Fukasawa et al (Experimental Cell Res. 222:246-250, SRB1 recognized and mediated the endocytosis of cells undergoing apoptosis (see at least the Abstract).  Table 1 in the Greaves reference indicates that SR-B1 recognizes hepatitis C receptor in the column designated as “Pathogen recognition”; but it should be noted that hepatitis C receptor is not the only ligand recognized by SR-B1 (see at least Table 1 under the column designated “Lipoprotein binding profile” and other cited references of record).  An ordinary skilled artisan before the effective filing date of the present application would recognize that transplanted/engrafted human hematopoietic cells or human erythrocytes in an immunodeficient genetically modified non-human mammal would contain “neo-epitopes” generated by oxidation following all forms of inflammatory response and whenever cells undergoing programmed cell death as disclosed by Greaves et al, and that these transplanted/engrafted human cells with modified self-proteins would be recognized by macrophage scavenger receptors such as the well characterized SRB1 and CD36, and be cleared by non-human host macrophages.  Please also noting that due to the open language of the term “comprising”, the immunodeficient genetically modified non-human mammal is not necessarily limited to one whose genome is modified with only an endogenous scavenger receptor B1 gene being knockout and not including other endogenous scavenger receptors.
Fifth, the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.  On the basis of the combined teachings of Stevens et al, Chen et al, Strowig et al, Yamauchi et al, Hu et al, Greaves et al, Greenberg et al and Krieger et al as set forth in the above 103 rejection, an ordinary skilled artisan before the effective filing date of the present application would have a reasonable expectation of success to arrive at the a humanization of the mIL-3 gene and the mGM-CSF gene (replacements of mIL-3 gene and mGM-CSF gene with hIL-3 and hGM-CSF genes, respectively), a knockout of a mRAG gene, and a knockout of a mIL2rg subunit gene; and optionally a humanization of the TPO gene (see at least Examples 1-2 and 11 disclosing at least exemplary viable Rag2-/-ᵧc-/- with hIL-3/hGM-CSF mice and viable Rag2-/-ᵧc-/- with TPOh/h mice); the Hu reference also disclosed analysis of human RBC reconstitution in NOD/SCID or NOD/SCID/γc-/- mice that were transplanted with human CD34+ fetal liver cells and fetal thymic tissue, and they found that human RBCs only became detectable in blood after macrophage depletion via intravenous injection of clodronate liposomes; as well as the Krieger reference already prepared successfully viable SR-BI (scavenger receptor class BI) knockout mouse (SR-BI-/-), and a triple knockout SR-BI/ApoE/RAG2 mouse for investigating the role of B- and T-lymphocytes in the pathophysiology of an animal model of coronary heart disease.  It is also worth noting that before the effective filing date of the present application, Wang et al (Cell 153:910-918, 2013; IDS) also disclosed successfully a one-step generation of mice carrying mutations in multiple genes by CRISPR/Cas-mediated genome engineering, as well as one-step generation of single-gene mutant mice by zygote injection.  Additionally, it was routine before the effective filing date of the present application for an ordinary skilled in the art to cross genetically modified animals to obtain animals with desired genotypes as evidenced at least by the teachings of Krieger et al; for example “The SR-BI knockout and double knockouts can be crossed with other types of genetically modified animals (either naturally occurring mutations or genetically engineered animals).  Many such animals are described in the literature and are available from companies such as Jackson Laboratories, BarHarbor, Me” (col. 8, lines 48-54); with example 5 showing the generation of SR-BI (-/-)/ApoE (-/-)/RAG2 (-/-) triple knockout mice via cross-breeding.  The instant specification stated explicitly “Methods for generating genetically modified animals, particularly animals such as mice, have become conventional in the art and are described….Genetically modified animals carrying a transgene encoding the human protein of the invention can further be bred to other genetically modified animals carrying other transgenes, or be bred to knockout animals, e.g., a knockout animal that does not express one or more of its gene” (page 42, lines 17-26).  Furthermore, before the effective filing date of the present application (09/08/2014), Rongvaux et al (Nature Biotechnology 32:364-372, published on line 03/16/2014) already generated successfully viable immunodeficient Rag2-/-Il2rg-/- mice in which the genes encoding human M-CSF, human interleukin 3 and GM-CSF and human thrombopoietin are knocked in to their respective mouse loci (MITRG mice), as well as viable MISTRG mice harboring a bacterial artificial chromosome (BAC) transgene encoding human SIRPα with MITRG mouse background (see Online Methods; page 365, left column, second full paragraph).  Additionally, Murphy et al (US 10,463,028 with an effective filing date of 05/19/2014) successfully prepared the genetically modified Rag2-/-Il2rgnull Tpoh/hMcs1h/hIl3h/hGmcsfh/hEpoh/hhSIRPα-tg+ mouse and the genetically modified Rag2-/-Il2rgnull Tpoh/hMcs1h/hIl3h/hGmcsfh/hEpoh/hSIRPαh/h mouse for modeling human erythropoiesis 


Claims 31, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (US 2011/0200982) in view of Chen et al (US 2012/0157667), Strowig et al (PNAS 108:13218-13223; 2011; IDS), Yamauchi et al (Blood 121:1316-1325, 2013), Hu et al (Blood 118:5938-5946, 2011; IDS), Greaves et al (J. Lipid Res. 50:S282-S286, 2009; IDS), Greenberg et al (JEM203:2613-2615, 2006) and Krieger et al (US 7,514,592) as applied to claims 20, 29-30, 32, 34-35 and 37 above, and further in view of Angulo-Barturen et al (PLoS ONE, 3:e2252, pages 1-14, 2008; IDS). 
The combined teachings of Stevens et al, Chen et al, Strowig et al, Yamauchi et al, Hu et al, Greaves et al, Greenberg et al and Krieger et al were already presented above.  However, none of the cited references teaches specifically that the genetically modified non-human mammal is infected with malaria.
	Before the effective filing date of the present application (9/8/2014), Angulo-Barturen et al already disclosed successfully a murine model of falciparum-Malaria by infecting a non-myelodepleted humanized NODscid/β2m-/- mice engrafted with human erythrocytes with the Pf3D70087/N9 isolate to generate a reproducible assay of antimalarial activity useful for drug discovery (see at least the Abstract).
It would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Stevens et al, Chen et al, Strowig et al, Yamauchi et al, Hu et al, genetically modified mouse/non-human mammal with reconstituted functional human blood cell lineages, including reconstituted functional human RBCs/erythrocytes, with the same Pf3D70087/N9 isolate to generate at least a reproducible assay of antimalarial activity useful for drug discovery, in light of the teachings of Angulo-Barturen et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Angulo-Barturen et al already disclosed successfully a murine model of falciparum-Malaria by infecting a non-myelodepleted humanized NODscid/β2m-/- mice engrafted with human erythrocytes with the Pf3D70087/N9 isolate to generate a reproducible assay of antimalarial activity useful for drug discovery.  Moreover, the primary Stevens reference already taught clearly that the genetically modified, irradiated and engrafted mouse is also infected with a human pathogen that does not infect a wild-type mouse.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Stevens et al, Chen et al, Strowig et al, Yamauchi et al, Hu et al, Greaves et al, Greenberg et al, Krieger et al and Angulo-Barturen et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	At least the genetically modified mouse/non-human mammal resulting from the combined teachings of Stevens et al, Chen et al, Strowig et al, Yamauchi et al, Hu et al, Greaves et al, Greenberg et al, Krieger et al and Angulo-Barturen et al as set forth above is indistinguishable from and encompassed by a genetically modified non-human mammal as claimed by the present application. 
prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment filed on 10/21/2021 (pages 18-20) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the Angulo-Barturen reference does not cure the deficiencies of the Stevens, Chen, Strowig, Yamauchi, Hu, Greaves, Greenberg and Krieger references to arrive at the presently claimed invention for the same reasons set forth in the responses for the rejection of claims 20, 29-30, 32, 34-35 and 37 above.
Please refer to the examiner’s same responses to Applicant’s arguments for the rejection of claims 20, 29-30, 32, 34-35 and 37 above.  The Angulo-Barturen reference was cited mainly to supplement the combined teachings of Stevens, Chen, Strowig, Yamauchi, Hu, Greaves, Greenberg and Krieger references for the limitation recited in claims 31, 33 and 36.


Amended claims 20 and 29-37 are rejected under 35 U.S.C. 103 as being obvious over Murphy et al (US 10,463,028 with an effective filing date of 05/19/2014) in view of Greaves et al (J. Lipid Res. 50:S282-S286, 2009; IDS), Greenberg et al (JEM 203:2613-2625, 2006) and Krieger et al (US 7,514,592).  This is a slightly modified rejection necessitated by Applicant’s amendment.  

Murphy et al already disclosed at least the genetically modified Rag2-/-Il2rgnull Tpoh/hMcs1h/hIl3h/hGmcsfh/hEpoh/hhSIRPα-tg+ mouse and the genetically modified Rag2-/-Il2rgnull Tpoh/hMcs1h/hIl3h/hGmcsfh/hEpoh/hSIRPαh/h mouse for modeling human erythropoiesis and erythrocyte function as well as for modeling human pathogen infection of erythrocytes (see at least Abstract; Summary; examples 1-5 and particularly issued claims 1-8 and 11-18).  Murphy et al also taught that the above genetically modified mice further engraft with human hematopoietic cells (e.g., HSC, HSPC that are CD34+ cells, myeloid progenitor, erythroid progenitor, myeloid cell, erythroid cell and a combination thereof), and injection with clodronate liposomes into these genetically modified mice resulted in a 1000-fold increase in the number of human erythroid cells (CD235+) in the peripheral blood as compared to uninjected animals (col. 5, lines 32-56; col. 7, lines 5-7; col. 15, line 26 continues to line 10 on col. 16).  Murphy et al further taught that the mice were further infected with a pathogen that targets human cells of the erythroid lineage such as a Plasmodium sp. (e.g., P. falciparum and P. vivax), Babesia sp., and a Theileri sp. (col. 5, lines 57-67; col. 6, lines 26-31; col. 7, lines 10-23).  Example 4 showed that the genetically modified mice lack significant levels of circulating human erythroid cells without clodroate liposome injection; and even with clodronate liposome injection circulating human cells of the erythroid lineage are increased to only 1% of total RBCs (Figs. 5-6).  Murphy et al further stated explicitly “It was hypothesized that low levels of circulating human erythroid cells in the periphery results from destruction (erythrophagocytosis) of the periphery human RBCs by mouse macrophages” (col. 38, lines 39-42). 
Murphy et al did not teach specifically that the genetically modified Rag2-/-Il2rgnull Tpoh/hMcs1h/hIl3h/hGmcsfh/hEpoh/hSIRPαh/h mouse further genetically modified such that the mouse does not express scavenger receptor B1 by knocking out an endogenous scavenger receptor B1 gene.
Before the effective filing date of the present application, Greaves et al also reviewed macrophage scavenger receptors (e.g., SR-A I/II, CD36, SR-BI) and their ligands; and they stated “In this brief overview of the extensive literature in this area we emphasize the continuing duality of scavenger receptors as sensors of both nonself (pathogens) and modified self (modified forms of LDL and apoptotic cells)” and “We have listed the best-characterized scavenger receptors in Table 1 and indicated which of these dozen or so receptors have been shown to bind modified LDL and other modified self proteins to emphasize the dual role of these receptors as pattern recognition receptors for both modified self and pathogenic nonself signatures” (see at least Abstract; page S283, right col, second paragraph; and Table 1).  Greaves et al also stated “In a thoughtful and thought-provoking review, Witztum et al. (20) reason that oxidation generated neo-epitopes are found following all forms of inflammatory response and whenever cells undergo programmed cell death.  Hence the authors argue that the innate immune system has evolved multiple mechanisms to recognize and clear such oxidized self-antigens that might generate autoimmune responses if left to accumulate at sites of inflammation” (page S284, left col., first paragraph); and “The final explanation for the multiplicity of scavenger receptors is the possibility of functional redundancy; perhaps clearance of modified forms of LDL, modified self proteins, and apoptotic cells is too important a process to leave to only one receptor…Macrophages from double knockout mice showed significantly reduced binding and degradation of AcLDL and LDL oxideized by a variety of different protocols compared with macrophages prepared from single scavenger receptor knockout animals while macrophage responses to lipopolysaccharide were unaltered” (page S284, left col, second paragraph).
Moreover, Greenberg et al demonstrated that the class B scavenger receptor CD36 plays an essential role in macrophage clearance of apoptotic cells in vivo, and macrophage recognition of apoptotic cells via CD36 is shown to occur via interactions with membrane associated oxidized phosphatidylserine (oxPS), and to a lesser extent, oxidized phosphatidylcholine, but not nonoxidized PS molecular species (see Abstract).  Greenberg et al also stated “The multiligand receptor CD36 is one of several receptors implicated in mediating phagocyte recognition of apoptotic cells during engulfment.  Other receptors potentially involved in apoptotic cell clearance include SRB1, SRA, LOX-1, CD68, CD14, and the recently cloned protein with reported binding activity for PS-containing membranes, the PS receptor (PSR)” (page 2621, right col, first 2 sentences of second paragraph).
Furthermore, before the effective filing date of the present application Krieger et al already prepared successfully SR-BI (scavenger receptor class BI) knockout mouse (SR-BI-/-), and a triple knockout SR-BI/ApoE/RAG2 mouse for investigating the role of B- and T-lymphocytes in the pathophysiology of an animal model of coronary heart 
It would have been obvious for an ordinary skilled artisan to modify the teachings of Murphy et al by further genetically modified the Rag2-/-Il2rgnull Tpoh/hMcs1h/hIl3h/hGmcsfh/hEpoh/hSIRPαh/h mouse such that the mouse does not express scavenger receptor B1 by knocking out an endogegous scavenger receptor B1 gene, in light of the teachings of Greaves et al, Greenberg et al and Krieger et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Greaves et al and Greenberg et al disclosed the well-characterized macrophage scavenger receptors such as the class B scavenger receptors CD36 and SR-BI can serve as sensors of both non-self (pathogens) and modified self (modified forms of LDL and apoptotic cells), and mediate macrophage-dependent phagocytosis; and especially the primary Murphy reference already hypothesized that low levels of circulating human erythroid cells in the periphery of the humanized mice results from destruction (erythrophagocytosis) of the periphery human RBCs by mouse macrophages.  Thus, the further knocking out of at least an endogenous scavenger receptor B1 gene in the Rag2-/-Il2rgnull Tpoh/hMcs1h/hIl3h/hGmcsfh/hEpoh/hSIRPαh/h mouse would result in reduced macrophage-mediated clearance/destruction of circulating human erythroid cells in the periphery of the humanized mouse.  Moreover, Krieger et al already prepared successfully at least a viable SR-BI (scavenger receptor class BI) knockout mouse (SR-BI-/-) and a viable triple knockout SR-BI/ApoE/RAG2 mouse.  

	At least the genetically modified mouse resulting from the combined teachings of Murphy et al, Greaves et al, Greenberg et al and Krieger et al as set forth above is indistinguishable from and encompassed by an immunodeficient genetically modified non-human mammal as claimed by the present application. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant’s argument related to the above rejection in the Amendment filed on 10/21/2021 (pages 20-21) has been fully considered, but it is respectfully not found persuasive for the reason discussed below.  

While the instant application is owned by Yale University, the Murphy reference is owned by Regeneron Pharmaceuticals, Inc., Yale University and Institute for Research in Biomedicine (different owner/assignee).  Thus, the Murphy reference is not an exception under 35 USC 102(b)(2)(C).  Additionally, the Murphy reference listed Andrew J. Murphy, Sean Stevens, Richard Flavell, Markus Gabriel Manz and Liang Shan as inventors but there is no evidence explaining the involvement of Andrew J. Murphy, Sean Stevens and Markus Gabriel Manz in the disclosed subject matter.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Amended claims 20 and 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over either claims 1-2, 5, 8-10, 13-14 of U.S. Patent No. 9,820,476 or claims 10-12 of U.S. Patent No. 10,433,527 or claims 1-6 of U.S. Patent No. 11, 026,408 in view of Hu et al (Blood 118:5938-5946, 2011; IDS), Greaves This is slightly modified rejection necessitated by Applicant’s amendment.  
The claims of the present application differ from claims 1-2, 5, 8-10 and 13-14 of U.S. Patent No. 9,820,476 or claims 10-12 of U.S. Patent No. 10,433,527 or claims 1-6 of U.S. Patent No. 11,026,408 in requiring specifically at least that an immunodeficient genetically modified non-human mammal comprises a genome that is modified such that the mammal does not express a scavenger receptor B1 by knocking out an endogenous scavenger receptor B1 gene which results in reduced clearance of human red blood cells; and the mammal further expresses human EPO and infected with malaria.  It is noting that the genetically modified mouse in US Patent No. 9,820,476, US Patent No. 10,433,527 and US Patent No. 11,026,408 comprises an insertion of a nucleic acid encoding a human SIRPA polypeptide, and the term “genetically modified” means an animal can be a transgenic animal or a knock-in animal as long as the animal comprises a human nucleic acid sequence, with the term “knock-in” is meant a genetic modification that replaces the genetic information encoded at a chromosomal locus in a non-human animal with a different DNA sequence (col. 15, lines 58-67 in US Patent No. 9, 820,476; col. 15, lines 53-62 in US Patent No. 10,433,527; and col. 15, lines 49-58 in US Patent No. 11,026,408).
Before the effective filing date of the present application (09/08/2015), Hu et al already analyzed human RBC reconstitution in NOD/SCID or NOD/SCID/γc-/- mice that were transplanted with human CD34+ fetal liver cells and fetal thymic tissue, and they human RBCs only became detectable in blood after macrophage depletion via intravenous injection of clodronate liposomes but disappeared after withdrawal of the treatment (see at least the Abstract; and section titled “Macrophages mediate rapid rejection of human RBCs in NOD/SCID mice” on page 5940).  Hu et al also taught that treatment with human erythropoietin and IL-3 (intravenous injection of the human cytokines) significantly increased human RBCs reconstitution (about 27% CD235a+ RBCs in blood at 4 weeks after treatment) in macrophage-depleted (via intravenous injection of clodronate liposomes), but not control, humanized mice (section titled “Cytokine treatment promotes the reconstitution of human RBCs in macrophage-depleted humanized mice” on page 5942 and Figure 5).  Hu et al concluded that human RBCs are highly susceptible to rejection by macrophages in immunodeficient mice; and stated “It is probable that the vigorous rejection of human RBCs by macrophages is accounted for predominantly by the xenoantigens on human RBCs that can activate macrophages” (page 5944, right col., last sentence of second paragraph).
Additionally, Greaves et al also reviewed macrophage scavenger receptors (e.g., SR-A I/II, CD36, SR-BI) and their ligands; and they stated “In this brief overview of the extensive literature in this area we emphasize the continuing duality of scavenger receptors as sensors of both nonself (pathogens) and modified self (modified forms of LDL and apoptotic cells)” and “We have listed the best-characterized scavenger receptors in Table 1 and indicated which of these dozen or so receptors have been shown to bind modified LDL and other modified self proteins to emphasize the dual role of these receptors as pattern recognition receptors for both modified self and pathogenic nonself signatures” (see at least Abstract; page S283, right col, second paragraph; and Table 1).  Greaves et al also stated “In a thoughtful and thought-provoking review, Witztum et al. (20) reason that oxidation generated neo-epitopes are found following all forms of inflammatory response and whenever cells undergo programmed cell death.  Hence the authors argue that the innate immune system has evolved multiple mechanisms to recognize and clear such oxidized self-antigens that might generate autoimmune responses if left to accumulate at sites of inflammation” (page S284, left col., first paragraph); and “The final explanation for the multiplicity of scavenger receptors is the possibility of functional redundancy; perhaps clearance of modified forms of LDL, modified self proteins, and apoptotic cells is too important a process to leave to only one receptor…Macrophages from double knockout mice showed significantly reduced binding and degradation of AcLDL and LDL oxideized by a variety of different protocols compared with macrophages prepared from single scavenger receptor knockout animals while macrophage responses to lipopolysaccharide were unaltered” (page S284, left col, second paragraph).
Moreover, Greenberg et al demonstrated that the class B scavenger receptor CD36 plays an essential role in macrophage clearance of apoptotic cells in vivo, and macrophage recognition of apoptotic cells via CD36 is shown to occur via interactions with membrane associated oxidized phosphatidylserine (oxPS), and to a lesser extent, oxidized phosphatidylcholine, but not nonoxidized PS molecular species (see Abstract).  Greenberg et al also stated “The multiligand receptor CD36 is one of several receptors implicated in mediating phagocyte recognition of apoptotic cells during engulfment.  Other receptors potentially involved in apoptotic cell clearance include SRB1, SRA, LOX-1, CD68, CD14, and the recently cloned protein with reported binding activity for PS-containing membranes, the PS receptor (PSR)” (page 2621, right col, first 2 sentences of second paragraph).
Additionally, Krieger et al already prepared successfully SR-BI (scavenger receptor class BI) knockout mouse (SR-BI-/-), and a triple knockout SR-BI/ApoE/RAG2 mouse for investigating the role of B- and T-lymphocytes in the pathophysiology of an animal model of coronary heart disease (see at least Abstract; Brief Summary of the Invention; col. 2, lines 19-24; col. 10, lines 32-34; example 5).
Furthermore, Angulo-Barturen et al also disclosed successfully a murine model of falciparum-Malaria by infecting a non-myelodepleted humanized NODscid/β2m-/- mice engrafted with human erythrocytes with the Pf3D70087/N9 isolate to generate a reproducible assay of antimalarial activity useful for drug discovery (see at least the Abstract).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify claims 1-2, 5, 8-10 and 13-14 of U.S. Patent No. 9,820,476, claims 10-12 of U.S. Patent No. 10,433,527, or claims 1-6 of U.S. Patent No. 11,026,408 by also preparing a genetically modified mouse that is further genetically modified such that the mouse does not express scavenger receptor B1 by knocking out an endogenous scavenger receptor B1 gene, and the further genetically modified mouse is humanized with one or more human cytokine genes, including both human IL-3 and human erythropoietin genes to enhance human RBCs/erythrocytes reconstitution, and treated with clodronate to reconstitute functional human erythrocytes from engrafted human CD34+/hematopoietic stem and progenitor cells (all of which are human hematopoietic such genetically modified mouse is further infected with Pf3D70087/N9 isolate to establish at least a reproducible assay of antimalarial activity for drug discover and/or a malaria vaccine, in light of the teachings of Hu et al, Greaves et al, Greenberg et al, Krieger et al and Angulo-Barturen et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Hu et al already analyzed human RBC reconstitution in NOD/SCID or NOD/SCID/γc-/- mice that were transplanted with human CD34+ fetal liver cells and fetal thymic tissue, and found that human RBCs only became detectable in blood after macrophage depletion via intravenous injection of clodronate liposomes, and treatment with human erythropoietin and IL-3 (intravenous injection of the human cytokines) significantly increased human RBCs reconstitution (about 27% CD235a+ RBCs in blood at 4 weeks after treatment) in macrophage-depleted (via intravenous injection of clodronate liposomes) humanized mice.  Additionally, Hu et al already concluded that human RBCs are highly susceptible to rejection by macrophages in immunodeficient mice, along with the teachings of Greaves et al and Greenberg et al disclosing the well-characterized macrophage scavenger receptors such as the class B scavenger receptors CD36 and SR-BI can serve as sensors of both non-self (pathogens) and modified self (modified forms of LDL and apoptotic cells), and mediate macrophage-dependent phagocytosis.  Thus, the further knocking out of at least an endogenous scavenger receptor B1 gene in the genetically modified mouse would result in reduced macrophage-mediated clearance/destruction of circulating human erythroid cells.  Moreover, Krieger et al already prepared successfully SR-BI (scavenger receptor class BI) knockout mouse (SR-BI-/-) and a viable triple knockout SR-BI/ApoE/RAG2 mouse, indicating that knocking out the SR-BI gene is not lethal.  Furthermore, Angulo-Barturen et al also disclosed successfully a murine model of falciparum-Malaria by infecting a non-myelodepleted humanized NODscid/β2m-/- mice engrafted with human erythrocytes with the Pf3D70087/N9 isolate to generate a reproducible assay of antimalarial activity useful for drug discovery.  
At least the genetically modified mouse resulting from claims 1-2, 5, 8-10 and 13-14 of U.S. Patent No. 9,820,476, claims 10-12 of U.S. Patent No. 10,433,527, or claims 1-6 of U.S. Patent No. 11, 026,408 and the combined teachings of Hu et al, Greaves et al, Greenberg et al, Krieger et al and Angulo-Barturen et al as set forth above is indistinguishable from and encompassed by an immunodeficient genetically modified non-human mammal as claimed by the present application. 

Response to Arguments
Applicant’s arguments related to the above non-statutory double patenting rejection in the Amendment filed on 10/21/2021 (pages 21-28) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that claims of US Patent No. 9,820,476, US Patent No. 10,433,527 and US Patent No. 11,026,408 could not have provided a skilled artisan with a reasonable expectation of success to arrive at the presently claimed immunodeficient genetically modified non-human mammal; and that none of Hu, Greaves, Greenberg and 
It is noting that issued claims of US Patent No. 9,820,476, US Patent No. 10,433,524 and US Patent No. 11,026,408 already encompass a genetically modified mouse comprising in its genome a RAG-2 gene knockout, an IL2rg gene knockout, a replacement of a mouse M-CSF gene with a nucleic acid encoding a human M-CSF polypeptide at a mouse M-CSF gene locus, a replacement of a mouse IL-3 gene with a nucleic acid encoding a human IL-3 polypeptide at a mouse IL-3 gene locus, a replacement of a mouse GM-CSF gene with a nucleic acid encoding a human GM-CSF polypeptide at a mouse GM-CSF gene locus, an insertion of a nucleic acid encoding a human SIRPA polypeptide, and a replacement of a mouse TPO gene with a nucleic acid encoding a human TPO polypeptide at a mouse TPO gene locus; wherein the genetically modified mouse further comprises human hematopoietic cells (e.g., CD34+ cells).  Moreover, since the term “genetically modified” means an animal can be a transgenic animal or a knock-in animal as long as the animal comprises a human nucleic acid sequence, with the term “knock-in” is meant a genetic modification that replaces the genetic information encoded at a chromosomal locus in a non-human animal with a different DNA sequence (col. 15, lines 58-67 in US Patent No. 9, 820,476; col. 15, lines 53-62 in US Patent No. 10,433,527; and col. 15, lines 49-58 in US Patent No. 11,026,408), accordingly the genetically modified mouse in US Patent No. 9,820,476, US Patent No. 10,433,527 and US Patent No. 11,026,408 comprises the insertion of a nucleic acid encoding a human SIRPA polypeptide at a mouse SIRPA gene locus.  Due to the opening language of the term “comprising” the genetically modified mouse in may contain additionally genetic modification(s) in its genome.  Additionally, please note that human hematopoietic cells encompass human red blood cells, including human red blood cells differentiated from engrafted human CD34+ cells (human hematopoietic stem and/or progenitor cells) in the genetically modified mouse.  The differences between the presently claimed genetically modified non-human mammal from the genetically modified mouse in the issued claims of US Patent No. 9,820,476, US Patent No. 10,433,524 and US Patent No. 11,026,408 is that the presently claimed genetically modified non-human mammal has a further modified genome that does not express a scavenger receptor B1 by knocking out an endogenous scavenger receptor B1 gene; and the mammal further expresses human EPO and infected with malaria.  Please see the above nonstatutory double patenting rejection for details (combined teachings of Hu et al, Greaves et al, Greenberg et al and Krieger et al, along with the motivations for combining the references), particularly Hu et al already taught at least that treatment with human erythropoietin and IL-3 significantly increased human RBCs reconstitution (about 27% CD235a+ RBCs in blood at 4 weeks after treatment) in macrophage-depleted (via intravenous injection of clodronate liposomes) humanized mice, and Krieger et al already prepared successfully at least a viable SR-BI (scavenger receptor class BI) knockout mouse (SR-BI-/-) and a viable triple knockout SR-BI/ApoE/RAG2 mouse.
  
Applicant is advised that should claim 31 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the 
	
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633